Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	BRYNGELSSON, US20170361729 describes a method for determining a value of the state of energy of a rechargeable battery in a vehicle, the battery being connected to an electric consumer; the method including: determining the state of charge as a measure of the present capacity of the battery; and determining the state of energy as an indication of at least the remaining charge and discharge energy of the battery. The disclosed method further includes: calculating and determining the value of the state of energy based on at least one parameter which is related to the operation of the electric consumer and where the at least one parameter varies depending on a mode for operating the vehicle or electric consumer during charging or discharging of the battery. Also disclosed is an arrangement for determining a value of the state of energy of a rechargeable battery in a vehicle.


	
Klang, US 20070090844 describes a method of monitoring a battery with: (a) measuring a voltage of the battery; (b) measuring a current of the battery; (c) measuring a dynamic parameter of the battery; (d) obtaining a temperature of the battery; (e) determining a condition of the battery as a function of the battery voltage, the battery current, the dynamic parameter of the battery and the battery temperature, wherein determining the condition of the battery comprises determining battery state of life, battery cranking state of health, battery reserve state of health, battery defects, battery discharge, battery state of charge, battery predicted discharge voltage, battery predicted discharge voltage at full charge, battery conductance CCA adjusted for temperature, battery conductance CCA adjusted for temperature and discharge, battery % cranking, battery working capacity, battery 20-hour capacity, battery cycles, battery discharge time 

Koo, US 20070114972 describes a method of calculating the aging factor of a battery for a hybrid vehicle. The method includes the steps of detecting a first actual SOC value of the battery during operation of the vehicle; storing the first SOC value; initializing accumulated charge and discharge current amounts; determining whether the accumulated charge current amount is larger than a first predetermined value; determining whether the accumulated discharge current amount is larger than a second predetermined value if a charge current amount has not accumulated over the first predetermined value; detecting a second actual SOC value if a discharge current amount has accumulated over the second predetermined value; storing the second SOC value; calculating a theoretical accumulated current amount using the first and second SOC values; calculating an actual accumulated current amount using the accumulated charge and discharge current amounts; and calculating the aging factor of the battery using the theoretical and actual accumulated current amounts.

YUN, US 20080054848 describes a battery management system that estimates an internal impedance of a battery including a plurality of cells, the system comprising: an anti-aliasing low-pass filter that receives a battery terminal voltage signal and a battery terminal current signal and removes aliasing of the battery terminal voltage signal and the battery terminal current signal so as to generate a 

PAPANA, US 20130138369 describes a system for determining a battery's state of charge and state of health, the system comprising: a measurement section having a voltage sensor, a current sensor and a temperature sensor, the measurement section adapted to take measurements from the battery; a power supply connected to the battery via a power supply switch; a load connected to the battery via a load switch; and a computer adapted to receive the measurements from the measurement section, the computer having a control card adapted to open and close the power supply switch and the load switch, the computer adapted to calculate an open circuit voltage online, without requiring a battery rest time.

SCHAEFER, US 20130169236 describes a method for monitoring and controlling an electric operating condition of a facility that operates according to galvanic principles and comprises at least one galvanic cell, wherein the method 
	
	Koo, US 20070114972 describes a method of calculating the aging factor of a battery for a hybrid vehicle. The method includes the steps of detecting a first actual SOC value of the battery during operation of the vehicle; storing the first SOC value; initializing accumulated charge and discharge current amounts; determining whether the accumulated charge current amount is larger than a first predetermined value; determining whether the accumulated discharge current amount is larger than a second predetermined value if a charge current amount 

	Hyde, US 9056556 describes a system for configuration of an energy storage system of a vehicle having vehicle systems including the energy storage system which comprises interchangeable components comprising: (a) a computing system configured to determine a recommended configuration for the energy storage system; (b) connectivity by the computing system with an interface to report the recommended configuration for the energy storage system; (c) connectivity by the computing system to at least one data source on the vehicle providing data relating to the vehicle and the energy storage system; (d) a predictive controller configured to predict conditions of operation of the vehicle and further configured to manage operation of the energy storage system based on the predicted conditions of operation, wherein the predictive controller is in communication with the computing system; wherein the computing system is configured to use data from data sources to determine the recommended configuration of interchangeable components of the energy storage system based on considerations including objectives and the predicted conditions of 

	Hyde, US 9079505 describes a energy storage system is a vehicle system representing any system or component of the vehicle configured to store and deliver energy to other vehicle systems. As shown schematically in FIG. 1B, the energy storage system may comprise a battery system. According to an exemplary embodiment, the energy storage system may also comprise other systems or components such as a fuel cell system, capacitor system/circuit, fly wheel, thermal storage, thermal/waste heat sources/supply, auxiliary vehicle systems, etc. (e.g. any systems, subsystems, sources on or associated with the vehicle that may provide or generate energy available for vehicle systems), as 
	
	HYDE, US 20150239365 describes a method of predictive management of a battery system in a vehicle comprising vehicle systems including the battery system comprising the steps of: (a) obtaining data relating to the vehicle in data categories from data sources; (b) determining a duty for the vehicle; (c) determining a configuration of the battery system; (d) evaluating data to predict anticipated conditions of operation for performance of the duty; (e) operating the vehicle and vehicle systems according to data from data sources, predicted conditions of operation and considerations including at least predetermined objectives; (f) monitoring conditions of operation of the vehicle in performance of 

	BAILEY, US 20150357865 describes a battery back-up unit (BBU) element for providing uninterruptable direct current (DC) power in a rack-level power infrastructure, comprising: a rack-mountable chassis comprising a battery drawer; a battery disposed within the battery drawer; a first power distribution unit (PDU), wherein the first PDU receives input alternating current (AC) power; a second PDU, wherein the second PDU is cross-cabled with the first PDU to provide redundant AC input; a busbar coupled to the first PDU, the second PDU, and the battery; at least one power module coupled to the battery; and a power module controller, wherein the power module controller causes the battery to charge from or discharge to the busbar, and the power module controller communicates power management information to a power infrastructure controller.


	Bourilkov, US 9478850 describes a folded antenna for a cylindrical battery, comprising: a flexible substrate coupled to the cylindrical battery comprising an aperture disposed within the flexible substrate and configured to allow the cylindrical battery to pass within the aperture and wrap the flexible substrate around the cylindrical battery; an antenna with a first terminal and a second 

	Furman, US 20160331614 describes a patient support apparatus, such as a bed, recliner, cot, stretcher, operating table, or the like, includes battery-powered circuitry whose functions are reduced, but not eliminated, as the battery charge level falls below a threshold. Electrical power may be cut off to one or more components of the battery-powered circuitry while still providing battery-supplied electrical power to the other components of the circuitry. A user interface provides battery status data, including a replacement status of a rechargeable battery, and allows a user to select different formats for displaying battery status data. Such formats include displays of battery charge level information not only in manners specific to the battery, but also in manners relative to the patient support apparatus, such as displays of how many, or how much of, one or more functions the patient support apparatus is able to perform based on the battery's current charge level.



	Ricci, US 20180143035 describes a rechargeable electric vehicle, comprising: an automatic vehicle location system that, based on input from a satellite location system, determines a current spatial location of the rechargeable electric vehicle relative to a selected coordinate system; a graphical user interface to display map information to an operator of the rechargeable electric vehicle; an electrical storage unit to provide electrical energy to a propel the rechargeable electric vehicle; and a vehicle navigation system that, based on a current state of the electrical storage unit, displays a route to the operator, the route providing at least one charging facility or station along a portion of the route within a driving range of a current location of the rechargeable electric vehicle. Wherein the vehicle navigation system or a map database manager in communication with the vehicle navigation system determines the driving range based on the current state of the electrical storage unit and selects the at least one charging facility or station based on one or more of an available time for the rechargeable electric vehicle to receive a charge from the selected facility or station, charging type of 

	Newman, 20180201152 describes the thermal management fluid is a gas or liquid, wherein the second thermal management unit decreases the operating temperature of the energy storage unit during charging by the external power source, wherein the energy storage unit is a battery pack, wherein the energy storage unit-related parameter is one or more of C- and E-rates for the battery pack, stored energy capacity or nominal capacity, energy or nominal energy (Wh for a specific C-rate), cycle life (number for a specific DOD), specific energy, specific power, energy density, power density, maximum continuous discharge current, maximum 30-second discharge pulse current, charge voltage, float voltage, (recommended) charge current, internal resistance, terminal voltage, winding temperature, battery pack voltage level, output electrical current, leakage current, internal battery pack temperature, depth-of-charge, state-of-charge, or 

	Nayar, US 10181800 describes a power system, comprising: an energy storage device comprising at least one electrochemical cell having a negative electrode, a positive electrode and an electrolyte between the negative and positive electrodes, and wherein at least one of the negative electrode, positive electrode and electrolyte is in a liquid state at an operating temperature of the energy storage device of at least about 250° C.; and a power conversion system in electrical communication with the energy storage device and an external load or power source, wherein the power conversion system brings the energy storage device in electrical communication with the external load or power source, and wherein the power conversion system includes a bi-directional inverter that converts (i) alternating current (AC) power from the external load or power source to direct current (DC) power usable by the energy storage device, (ii) DC power from the energy storage device to AC power usable by the external load or power source, (iii) DC power from the external load or power source to DC power usable by the energy storage device, or (iv) DC power from the energy storage device to DC power usable by the external load or power source, wherein the inverter includes (1) an insulated-gate bipolar transistor that includes a DC capacitor and/or a DC inductor or (2) solid state switching and filtering devices to provide power conversion.

Drawing objection
2.	The drawings are objected to under 37 CFR  § 1.83(a) because they fail to clearly show significant features of the subject matter specified in the claims.  See MPEP § 608.02(d).  At a minimum, representation of the following features should be added to the drawings to show the claimed invention as a whole:
a.	A method of estimating the residual energy of a battery, comprising: 
determining a state of charge (SOC) of the battery; determining a dischargeable capacity of the battery as a function of a battery current, a cell temperature, and a state of health (SOH) of the battery; correcting the state of charge (SOC) of the battery as a function the state of charge (SOC) of the battery and the dischargeable capacity of the battery; determining a state of energy (SOE) of the battery as a function of the corrected state of charge (SOC), the cell temperature, and the state of health (SOH) of the battery; determining a reference dischargeable energy (Erej) of the battery as a function of a specific constant C-rate, the cell temperature, and the state of health (SOH) of the battery; determining a total dischargeable energy (Em) of the battery as a function of the battery current, the cell temperature, the reference dischargeable energy (EreJ) of the battery, and the state of health (SOH) of the battery; and determining the residual energy of the battery as a function of the state of energy (SOE) of the battery and the total dischargeable energy (Em) of the battery. (claim 1)

b.	 A vehicle including a battery, wherein the battery includes a residual energy, and wherein the residual energy is estimated by a method comprising:

determining a state of charge (SOC) of the battery; determining a dischargeable capacity of the battery as a function of a battery current, a cell temperature, and a state of health (SOH) of the battery; correcting the state of charge (SOC) of the battery as a function the state of charge (SOC) of the battery and the dischargeable capacity of the battery; determining a state of energy (SOE) of the battery as a function of the corrected state of charge (SOC), the cell temperature, and the state of health (SOH) of the battery; determining a reference dischargeable energy (Erej) of the battery as a function of a specific constant C-rate, the cell temperature, and the state of health (SOH) of the battery; determining a total dischargeable energy (Em) of the battery as a function of the battery current, the cell temperature, the reference dischargeable energy (EreJ) of the battery, and the state of health (SOH) of the battery; and determining the residual energy of the battery as a function of the state of energy (SOE) of the battery and the total dischargeable energy (Em) of the battery. (claim 11).

Allowable Subject Matter
3.	Claims 1-20 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 11 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 


The primary reason for the allowance of claim 1 is the inclusion of the method steps of: 
    PNG
    media_image1.png
    25
    518
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    212
    708
    media_image2.png
    Greyscale
It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-10 are allowed due to their dependency on claim 1.

Regarding claim 11:
The primary reason for the allowance of claim 11 is the inclusion of the method steps of:
A vehicle including a battery, wherein the battery includes a residual energy, and wherein the residual energy is estimated by a method comprising:

    PNG
    media_image3.png
    212
    702
    media_image3.png
    Greyscale

It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 12-20 are allowed due to their dependency on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1 .111(b) and MPEP 707.07(a).
 
MPEP 714.14 state:  Under the decision in Ex parte Quayle, 25 USPQ 74, 1935 C.D. 11; 453 OG 213 (Comm’r Pat. 1935), after all claims in an application have been allowed the prosecution of the application on the merits is closed even 
MPEP 714.20 (C): In an application in which prosecution on the merits is closed, i.e., after the issuance of an Ex Parte Quayle action, where an amendment is presented curing the noted formal defect and adding one or more claims some or all of which are in the opinion of the examiner not patentable, or will require a further search, the amendment in such a case will be entered only as to the formal matter. Applicant has no right to have new claims considered or entered at this point in the prosecution. 

Contact information

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
April 16, 2021